Case 1:21-cv-02550-KAM-RLM Document 10 Filed 07/21/21 Page 1 of 10 PageID #: 49




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------x
 ALVAREZ,

                                             Plaintiff,                    ORDER
                  -against-                                                21-cv-2550 (KAM)

 SLIM DELI CORP, et al.,

                                              Defendants.
 ----------------------------------------------------------------------x

         A telephonic initial conference will be held in this case at 10:15 a.m. on August 10,

 2021, before United States Magistrate Judge Roanne L. Mann. Counsel for all parties (and

 any pro se parties) must participate.

                                   PRIOR TO THE INITIAL CONFERENCE

         Compliance with Rule 26(f). Prior to the conference, the parties are to comply with

 the requirements of Rule 26(f) of the Federal Rules of Civil Procedure. The parties shall

 confer at least five business days before the initial conference to discuss the matters specified

 in Fed. R. Civ. P. 26(f) and 16(b); counsel 1 shall also discuss (1) the scope of any anticipated

 electronic discovery, the preservation of electronically stored data, and the cost of locating,

 maintaining and producing that data, and (2) the scope of any anticipated protective order,

 including whether to address inadvertent disclosure of privileged information therein, pursuant

 to Rule 502 of the Federal Rules of Evidence.




 1
   References to Acounsel@ in this Order apply equally to pro se parties, except that pro se parties are
 exempt from the Electronic Case Filing program but are encouraged to register to receive electronic
 notifications.
Case 1:21-cv-02550-KAM-RLM Document 10 Filed 07/21/21 Page 2 of 10 PageID #: 50




        Questionnaire. After the parties confer pursuant to Rule 26(f), counsel shall complete

 the attached questionnaire. No written report or discovery plan required by Rule 26(f) need be

 filed with the Court, but the completed questionnaire must be filed with the Court prior to

 the initial conference.

        Automatic Disclosures under Rule 26(a)(1). At least two days prior to the

 conference, the parties shall also exchange the names and, if known, the addresses and

 telephone numbers of persons who are likely to have knowledge of discoverable information

 relevant to disputed facts, and comply with the automatic disclosure requirements in Rule

 26(a)(1) of the Federal Rules of Civil Procedure. Additional discovery may commence prior to

 the initial conference.

        Confirmation of Initial Conference. Plaintiff=s counsel is requested to confirm with

 defendant=s counsel that all necessary participants are aware of this conference. In the event an

 answer has not yet been filed at the time this Order is received, plaintiff=s counsel is to notify

 counsel for the defendant of this conference as soon as an answer is filed, or as soon as

 plaintiff=s counsel learns the identity of defense counsel, whichever occurs first. Plaintiff=s

 counsel is to notify the undersigned, in writing, at least two days before the scheduled

 conference, if an answer still has not been filed.

        Adjournments of Initial Conference. Requests for adjournments will not be

 considered unless made at least forty-eight (48) hours before the scheduled conference.
 Case 1:21-cv-02550-KAM-RLM Document 10 Filed 07/21/21 Page 3 of 10 PageID #: 51




                             DURING THE INITIAL CONFERENCE

       At the initial conference, counsel shall be fully prepared to discuss this matter and any

questions regarding this case, including jurisdiction, venue, schedules for discovery and for trial, and

settlement. Counsel shall be prepared to stipulate to facts as to which there is no genuine dispute:

e.g., the time and place of events that are the subject of the litigation, the owners and operators of

the instrumentalities or property involved, the status of the parties, the extent of any insurance

coverage and whether required administrative procedures have been followed, required notices

given, and reports made.

                                       GENERAL MATTERS

       Production of Documents and Privilege Logs. The parties are reminded of their

responsibilities regarding the production of documents under Rule 34(b)(2)(E). Should a party

withhold documents on grounds of privilege, such party must provide a privilege log that sets forth

the information required by Local Civil Rule 26.2(a)(2)(A).

       Electronic Case Filing. All cases have been assigned to the Court=s Electronic Case Filing

Program. The parties shall file all future submissions electronically, except for parties appearing pro

se, who are directed to file all correspondence and other submissions by first class mail, with a copy

to counsel of record. (Pro se parties with email addresses are, however, encouraged to sign up to

receive submissions electronically.) The parties are reminded of their obligation to comply with

Rule 5.2 of the Federal Rules of Civil Procedure, which requires partial redactions of certain

information, such as social security numbers and the names of minors.
 Case 1:21-cv-02550-KAM-RLM Document 10 Filed 07/21/21 Page 4 of 10 PageID #: 52


         Counsel of Record. Only counsel who are registered for ECF and who have filed a notice of

appearance will receive electronic notices that a document has been filed via ECF. The parties are

warned that they will bear the consequences if they do not receive electronic notices due to counsel=s

failure to register for ECF. It is the responsibility of the parties to regularly monitor the status of

their cases to avoid missing deadlines and court appearances, as well as to update the Court of any

change in counsel or counsel=s contact information.

         Individual Rules. It is the responsibility of the parties to comply with the Individual Rules

of the judges assigned to this case, including those relating to sealed documents, pro se parties, and

courtesy copies. The rules of the undersigned magistrate judge are attached to this order.

         Defendants are encouraged to promptly contact the Federal Pro Se Legal Assistance Project,

which is a free service offered by the City Bar Justice Center of the New York City Bar Association,

and to schedule an appointment, by calling (212) 382-4729. A flyer is attached.

         SO ORDERED.

Dated:      Brooklyn, New York
            July 21, 2021



                                      /s/     Roanne L. Mann
                                      ROANNE L. MANN
                                      UNITED STATES MAGISTRATE JUDGE
    Case 1:21-cv-02550-KAM-RLM Document 10 Filed 07/21/21 Page 5 of 10 PageID #: 53


Case Name: Alvarez v. Slim Deli Corp. et al
Docket #: 21-cv-2550

                                  INITIAL CONFERENCE QUESTIONNAIRE

1.       Have the parties exchanged the automatic disclosures required by Fed. R. Civ. P. 26(a)(1)? _____

2.       If additional interrogatories beyond the 25 permitted under Fed. R. Civ. P. 33(a) are needed, the maximum
         additional ones by: plaintiff(s)        and defendant(s) _____

3.       Maximum number of requests for admission by: plaintiff(s)            and defendant(s) _____

4.       Number of depositions by plaintiff(s) of: parties          non-parties _____

5.       Number of depositions by defendant(s) of: parties _____ non-parties _____

6.       Time limit per deposition (if more than 7 hours permitted by Fed. R. Civ. P. 30 (d)(1) is required):
           ________

7.       Date for completion of factual discovery: _______________

8.       Number of expert witnesses of plaintiff(s):      medical        non-medical
                     Date for expert disclosure, including report(s): ________________

9.       Number of expert witnesses of defendant(s):       medical        non-medical
                     Date for expert disclosure, including report(s): ________________

10.      Dates for completion of expert depositions (if desired):

11.      Time for amendment of the pleadings by plaintiff(s)                            and by defendant(s

12.      Number of proposed additional parties to be joined by plaintiff(s)   and
          defendant(s) _____ and time for adding those parties: _______________

13.      Types of contemplated dispositive motions: ____________________________________

14.      Dates for filing contemplated dispositive motions, or where applicable, requests for a premotion
         conference: __________________________________

15.      Have counsel reached any agreements regarding electronic discovery? If so, please describe at the initial
         conference.

16.      Do the parties consent 1 to trial before a magistrate judge pursuant to 28 U.S.C. ' 636(d)? (Answer Ano@ if
         any party declines to consent, without indicating which party has declined.) Yes             No ____

1
     The fillable consent form A0 85 may be found at https://www.nyed.uscourts.gov/forms/all-
    forms/general_forms and may be filed electronically upon completion prior to the initial conference, or
    brought to the initial conference and presented to the Court for processing. Consenting does not affect a
    party=s right to a jury trial.
 Case 1:21-cv-02550-KAM-RLM Document 10 Filed 07/21/21 Page 6 of 10 PageID #: 54


                                  INDIVIDUAL RULES OF
                        MAGISTRATE JUDGE ROANNE L. MANN
                                  United States District Court
                                 Eastern District of New York
                                    225 Cadman Plaza East
                                  Brooklyn, New York 11201
                                  Telephone: (718) 613-2350
                                      Fax: (718) 613-2355
                      Contact: Josh Proujansky/Gena Miller (Law Clerks)


Unless otherwise ordered by the judge in a specific case, matters before Magistrate Judge Mann shall
be conducted in accordance with the following practices:

Electronic Case Filing (ECF)

       A.     ECF is Mandatory. All documents must be filed electronically via the Court’s
              Electronic Case Filing (“ECF”) System, pursuant to Administrative Order 200408. The
              Eastern District’s User Guide for electronic case filing is available at
              https://www.nyed.uscourts.gov/forms/ all-forms/ecf_instructions. This manual also
              contains contact information for questions regarding ECF. Parties are advised not to
              contact Chambers with questions regarding ECF registration, filing, or other technical
              issues.
       B.     Notifications and Orders by the Court. Attorneys will receive notifications from the
              Court electronically. Hard copies will not be mailed to attorneys registered for ECF.
              Attorneys are responsible for ensuring that they are registered with the Clerk’s Office to
              receive e-mail notifications in each and every matter in which they appear before
              Magistrate Judge Mann and for keeping their e-mail addresses current with the Clerk’s
              Office. For assistance, attorneys may call the Docketing Department of the Clerk’s
              Office at 718-613-2610.
       C.     Exemptions. Litigants proceeding pro se are exempt from ECF requirements. Pro se
              litigants may, however, consent to receive electronic notice of court documents. For
              more information, pro se parties may visit the EDNY website at
              https://www.nyed.uscourts.gov/forms/all-forms/prose_forms.
Communications with Chambers

       A.     Written Communications. ALL written communications with Chambers shall be filed
              through ECF. However, if the communication exceeds 25 pages (including
              attachments), the party must also submit to Chambers a courtesy copy in hard copy.
              Preferably, the courtesy copies will be reproductions of the document as filed on ECF,
              with the ECF numbering appearing at the top of the page. If not, the courtesy copy
              should be prominently labeled with the Docket Entry (“DE”) number assigned to the
              document at the time of filing -- e.g., “Courtesy Copy – DE #45.”
Case 1:21-cv-02550-KAM-RLM Document 10 Filed 07/21/21 Page 7 of 10 PageID #: 55


    B.    Letters. Except as otherwise provided in these Rules, all communications with
          Chambers shall be in letter form and filed on ECF. If a letter requests any judicial
          relief, it must be docketed into ECF as a “motion event,” indicating, from the
          drop-down options (e.g., Letter Motion to Adjourn Conference), the specific type
          of relief requested. The Docketing Department of the Clerk’s Office may provide
          information regarding the ECF motion event function. Copies of correspondence
          between counsel or discovery requests or responses shall not be filed with the Court
          except as attachments to requests for judicial intervention.
    C.    Telephone Calls. Telephone calls to Chambers are permitted only in urgent situations
          requiring immediate attention, such as deposition disputes. In such situations only, call
          Chambers at the number listed above.
    D.    Faxes. Faxes to Chambers are not permitted unless prior authorization is obtained.
          Authorization ordinarily will not be given for materials that should be filed via ECF.

    E.    Requests for Adjournments or Extensions of Time. All requests for adjournments or
          extensions of time must be in writing and filed by ECF as a Letter Motion utilizing the
          motion event option indicating type of request.

          Such requests should not be made unless the applicant has first consulted with all other
          parties. All requests for adjournments or extensions of time must state (1) the original
          date, (2) the reason for the request, (3) the number of previous requests for adjournment
          or extension, (4) whether these previous requests were granted or denied, and (5)
          whether the other parties to the action consent to or oppose the request. If the requested
          adjournment or extension affects any other scheduled dates, a proposed revised
          scheduling order must be included.

          Requests for adjournments of conferences made less than three business days or, in
          the case of a settlement conference, two weeks before the scheduled date, will be
          DENIED except upon a showing of EXCEPTIONAL cause.

          Requests for extensions of discovery deadlines must be made as a Letter Motion,
          utilizing the descriptive selection under “Motion event,” on ECF and, in addition to the
          requirements specified above, must contain a description of discovery taken thus far,
          the additional discovery required, and the time needed to complete discovery.

    F.    Filing of Confidential Information. Parties wishing to seal documents must first
          obtain court permission by filing a Motion for Leave to E-File a Sealed Document.
          Instructions for e-filing sealed documents for civil cases are available at
          https://www.nyed.uscourts.gov/sites/default/files/forms/EfilingSealedCV.pdf. Sealed
          documents are available only to those who have been granted sealed access to the case.
 Case 1:21-cv-02550-KAM-RLM Document 10 Filed 07/21/21 Page 8 of 10 PageID #: 56


Motions

Before making any motion, the moving party must comply with the Federal Rules of Civil Procedure,
the Local Rules of the Eastern District, and the Individual Rules of the assigned judges.

       A.     Discovery and Non-Dispositive Pre-trial Disputes. For discovery disputes and non-
              dispositive motions, parties seeking judicial resolution of such a dispute should comply
              with Local Civil Rules 37.3 and 6.4 and file a Letter Motion, not exceeding three (3)
              pages, exclusive of attachments. No formal motion is required. If more than three
              pages are necessary, parties should file a Letter Motion on ECF requesting permission
              to file a submission exceeding three pages.
       B.     Dispositive Motions. Dispositive motions, such as motions to dismiss and motions for
              summary judgment, must be made to the presiding district court judge, in accordance
              with his or her individual rules, unless the parties have consented to Magistrate Judge
              Mann’s jurisdiction for all purposes pursuant to 28 U.S.C. § 636(c)(1). Where the
              parties have so consented, the following rules apply to dispositive motions:
              1.     Premotion Conferences. In all cases where the parties are represented by
                     counsel, a premotion conference is required before making any dispositive
                     motion. To request a pre-motion conference, the moving party shall submit a
                     Letter Motion, via ECF, not to exceed three (3) pages in length, setting forth the
                     basis for the anticipated motion. All parties so served must serve and file a
                     letter response, not to exceed three (3) pages, within seven (7) days from service
                     of the notification letter. Service of the letter by the moving party within the
                     time requirements of Rule 12 of the Federal Rules of Civil Procedure shall
                     constitute timely service of a motion made pursuant Rule 12(b).
              2.     Briefing Schedule. At the premotion conference, if the movant decides to
                     pursue the motion, a briefing schedule will be set by the Court. If the Court
                     determines that a premotion conference is unnecessary, a motion schedule will
                     be set without a premotion conference. No changes to the schedule may be
                     made without court approval.
              3.     No Courtesy Copies. Counsel and parties are directed NOT to send any
                     courtesy copies to Chambers of pre-motion submissions or motions papers
                     except as provided in Section II(A) above or as specifically requested by
                     Chambers.
              4.     Filing of Motion. Motion papers shall be filed via ECF by each party when
                     they are due.

              5.     Memoranda of Law. The Court expects counsel to exercise their professional
                     judgment as to the length of briefs and may impose limits if that expectation is
                     not met.
              6.     Oral Argument on Motions. Parties may request oral argument by Letter
                     Motion at the time their moving or opposing or reply papers are filed. The
 Case 1:21-cv-02550-KAM-RLM Document 10 Filed 07/21/21 Page 9 of 10 PageID #: 57


                      Court will determine whether argument will be heard and, if so, will advise
                      counsel of the argument date.
              7.      Post-Trial Motions. Paragraph (B)(1) above does NOT apply to any of the
                      post-trial motions described in Federal Rule of Appellate Procedure 4(a)(4)(A).
                      A pre-motion conference is not required before making such motions.
Pretrial Procedures in Civil Cases

       A.     Joint Pretrial Orders in Civil Cases. On or before the deadline set by the Court, the
              parties shall submit, via ECF, for the Court’s approval, a joint pretrial order that
              complies with the requirements specified in the Individual Rules of the trial judge. In
              consent cases assigned to Judge Mann for trial, the joint pretrial order shall include the
              following:
              i.      The full caption of the action.
              ii.     The names, addresses (including firm names), telephone and fax numbers, and
                      e-mail addresses of trial counsel.
              iii.    A brief statement by plaintiff as to the basis of subject matter jurisdiction, and a
                      brief statement by each other party as to the presence or absence of subject
                      matter jurisdiction. Such statements shall include citations to all statutes relied
                      on and relevant facts as to citizenship and jurisdictional amount.
              iv.     A brief summary by each party of the claims and defenses that party has
                      asserted that remain to be tried, without recital of evidentiary matter but
                      including citations to all statutes relied on. Such summaries shall identify all
                      claims and defenses previously asserted that are not to be tried.
              v.      A statement by each party as to whether the case is to be tried with or without a
                      jury, and the number of trial days needed.
              vi.     Any stipulations or agreed statements of fact or law that have been agreed to by
                      all parties.

              vii.    A list of the names and addresses of all witnesses, including possible witnesses
                      who may be called only for impeachment or rebuttal purposes and so
                      designated, together with a brief narrative statement of the expected testimony
                      of each witness. Only listed witnesses will be permitted to testify except when
                      prompt notice has been given and good cause shown.
              viii.   A designation by each party of those portions of any deposition testimony to be
                      offered in its case in chief, with any cross-designations and objections by any
                      other party.
              ix.     A schedule listing exhibits to be offered in evidence and, if not admitted by
                      stipulation, the party or parties that will be offering them. The schedule will
                      also include possible impeachment documents and/or exhibits, as well as
                      exhibits that will be offered only on rebuttal. The parties will list and briefly
Case 1:21-cv-02550-KAM-RLM Document 10 Filed 07/21/21 Page 10 of 10 PageID #: 58


                    describe the basis for any objections that they have to the admissibility of any
                    exhibits to be offered by any other party. Parties are expected to resolve before
                    trial all issues of authenticity, chain of custody and related grounds. Meritless
                    objections based on these grounds may result in the imposition of sanctions.
                    Only exhibits listed will be received in evidence, except for good cause shown;
                    and
             x.     All exhibits must be premarked for the trial and exchanged with the other parties
                    at least ten days before trial, or sooner if so directed by the Court. Where
                    exhibits are voluminous, they should be placed in binders with tabs.
      B.     Filings Prior to Trial in Civil Consent Cases. Unless otherwise ordered by the Court,
             each party shall file, by ECF, pursuant to the schedule set by the Court:
             i.     In all cases, motions addressing any evidentiary or other issues that should be
                    resolved in limine; and
             ii.    In any case where such party believes it would be useful, a pretrial
                    memorandum.
             iii.   In jury cases, requests to charge, proposed voir dire questions, and a proposed
                    jury verdict form. Requests to charge should be limited to the elements of the
                    claims, the damages sought and defenses. General instructions will be prepared
                    by the Court. When feasible, proposed jury charges (only) should also be
                    submitted to Chambers via chambers Email at:
                    mann_chambers@nyed.uscourts.gov and in Microsoft Word format.




Revised 1.31.20
